DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” filed 2/26/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,701,552 to Suzuki et al. (hereinafter Suzuki) in view of U.S. Patent Application Publication 2012/0260944 to Martins, JR. et al. (hereinafter Martins).
As per claim 1, Suzuki teaches:  A system (see Suzuki, Abstract) comprising:
a pump (see Fig. 1-2, [1]: air blower unit) comprising a filter (see Fig. 2, [14]: filter) made of a HEPA material, the filter located at an intake portion of the pump (see Fig. 1-2, filters [14] are located adjacent to air intakes [2]) and 
Suzuki, however, does not explicitly teach the use of a filter made of a HEPA material, however, Martins teaches the use of a filter (see Fig. 3, [112]) which may be a HEPA filter [see para 0045, 0066, 0095] to filter air [118] exiting at its exhaust port [111]). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Suzuki with these aforementioned teachings of Martins to have replaced the filters as shown in Suzuki with a HEPA filter as suggested by Martins to assist in reducing unwanted particulate matter from escaping from the exhaust/outlet of the pump of Suzuki.  The Examiner further notes that a vacuum device is reasonably pertinent to the problem faced by the inventor since both vacuums and air pumps provide a means to control the flow of filtered air in or out of the device with such a filter providing a reduction of the expulsion of contaminated air from the vacuum/pump. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
As per claim 2, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 1, and additionally Suzuki teaches: wherein the filter is configured for filtering air moving in the pump (see Suzuki, col. 2, lines [31-40]: “filtered by a filter [14]”), an inflatable device, or a patient room by the air provided through the air output (see Fig. 2, air flow drawn by fan [3] enters at [2] proceeds through filter [14] then is forced out air outlets [5/6]).
With respect to specifically “to prevent bacterial or viral contamination” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
As per claim 3, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 1, and additionally Suzuki teaches: further comprising the inflatable device configured to support a patient on a supporting surface (see Fig. 3, col. 1, lines [49-53]: “use with an air-controlled mat [18]” is contemplated, as shown [18] is on bed frame [9]).  
As per claim 4, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 1, and additionally Suzuki teaches: wherein the filter is a HEPA filter configured to provide high efficiency particulate arresting (HEPA) air through the air output of the pump to inflate the inflatable device (see Fig. 2, air flow 
As per claim 5, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 4, and additionally Suzuki teaches: wherein the HEPA filter filters the air provided by the air output of the pump to inflate the device (see Fig. 2, air flow drawn by fan [3] enters at [2] proceeds through filter [14] then is forced out air outlets [5/6] into a desired device such as mat [18]).
Martins also teaches:  such that the air moving from the pump in close proximity to the patient on the inflatable device is free of harmful particles (see Martins, para [0095]: “the vacuum cleaner has a HEPA filter installed at the output of the pump to limit the amount of microscopic particles”).
As per claim 6, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 1, and additionally Suzuki teaches: further comprising a structure for connecting the filter to the pump (see Suzuki, Fig. 2, walls [no reference number] on either side of filter [14] may be considered “structure” for connecting the filter to the pump).
As per claim 7, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 6, and additionally Suzuki teaches: wherein the pump has a corresponding structure (see Fig. 2, [12/12A]: suction duct) for connection to the structure for connecting the filter to the pump (see Fig. 2, wall of duct [12] connects to / is integral with [12A]).
As per claim 8, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 1, and additionally Martins teaches: wherein 
As per claim 9, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 8, and additionally Martins teaches: wherein the retaining portion is biased and engages a portion of the pump (see Martins, [120/122] may be “biased” in the sense they hold the upper plate [114] and filter [112] in place and are connected to the “vacuum cleaner” e.g. pump”).
As per claim 12, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 1, and additionally Suzuki teaches: further comprising a cover to filter out particles before reaching the filter (see Suzuki, Fig. 1-2, an outer cover member [no reference number is shown] on parallel to an outer surface of the pump [1] in Fig. 1, and above the filter [14] in Fig. 2).
As per claim 13, Suzuki teaches:  A kit (see Suzuki, Abstract) comprising:
a pump (see Fig. 1-2, [1]: air blower unit) configured for moving air to inflate an inflatable device (see Fig. 3, mat [18] and col. 1, lines [49-53]: “use with an air-controlled mat [18]” is contemplated, as shown [18] is on bed frame [9]);
a removable filter (see Fig. 2, [14]: filter) comprising a HEPA material couplable at an intake portion of the pump (see Fig. 1-2, filters [14] are located adjacent to air intakes [2]) and configured to filter air that is moving in the pump and that is provided through an air output of the pump to inflate the inflatable device (see Fig. 2, air flow drawn by fan [3] enters at [2] proceeds through filter [14] then is forced out air outlets [5/6] into mat [18]), wherein the HEPA material is disposed adjacent a support (see Fig. 2, [12A]: detour wall) at a first end of the 
Suzuki, however, does not explicitly teach the use of a filter comprising HEPA material, however, Martins teaches the use of a filter (see Fig. 3, [112]) which may be a HEPA filter [see para 0045, 0066, 0095] to filter air [118] exiting at its exhaust port [111]). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Suzuki with these aforementioned teachings of Martins to have replaced the filters as shown in Suzuki with a HEPA filter as suggested by Martins to assist in reducing unwanted particulate matter from escaping from the exhaust/outlet of the pump of Suzuki.
The Examiner further notes that a vacuum device is reasonably pertinent to the problem faced by the inventor since both vacuums and air pumps provide a means to control the flow of filtered air in or out of the device with such a filter providing a reduction of the expulsion of contaminated air from the vacuum/pump. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

As per claim 14, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 13, and additionally Suzuki teaches: wherein the inflatable device is configured to support a patient on a supporting surface (see Fig. 3, col. 1, lines [49-53]: “use with an air-controlled mat [18]” is contemplated, as shown [18] is on bed frame [9]).
As per claim 15, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 14, and additionally Suzuki teaches: further comprising the inflatable device (see Fig. 3, mat [18]).
As per claim 16, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 13, and additionally Suzuki teaches: wherein the filter is a HEPA filter configured to provide high efficiency particulate arresting (HEPA) air through the air output of the pump to inflate the inflatable device (see Fig. 2, air flow drawn by fan [3] enters at [2] proceeds through filter [14] then is forced out air outlets [5/6] into a desired device such as mat [18]).
As per claim 17, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 13, and additionally Suzuki teaches: further comprising a structure for connecting the filter to the pump (see Suzuki, Fig. 2, walls [no reference number] on either side of filter [14] may be considered “structure” for connecting the filter to the pump).
As per claim 18, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 17, and additionally Suzuki teaches: wherein the pump has a corresponding structure (see Fig. 2, [12/12A]: suction duct) for 
As per claim 19, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 17, and additionally Suzuki teaches: wherein the structure is an elastic retaining portion on the filter (see Suzuki, Fig. 2, walls [no reference number] on either side of filter [14] may be considered “structure” for connecting the filter to the pump).
Suzuki discloses the claimed invention except for the retaining portion being “elastic.”  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have selected an elastic material for the walls of the filter of Suzuki such as rubber, to provide a stronger/frictional fit to hold the filter in place, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 20, Suzuki as modified by Martins teaches all the limitations as described in the above rejection of claim 13, and additionally Suzuki teaches: wherein the removable filter is configured for filtering air moving in the pump (see Suzuki, col. 2, lines [31-40]: “filtered by a filter [14]”), an inflatable device, or a patient room by the air provided through the air output (see Fig. 2, air flow drawn by fan [3] enters at [2] proceeds through filter [14] then is forced out air outlets [5/6]).
With respect to specifically “to prevent bacterial or viral contamination” it has been held that a recitation with respect to the manner in which a claimed apparatus .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,701,552 to Suzuki in view of U.S. Patent Application Publication 2012/0260944 to Martins in further view of U.S. Patent 7,228,592 to Hawkins et al. (hereinafter Hawkins).
As per claim 10, Suzuki as modified by Martins teach all the limitations as described in the above rejection to claim 1, however they do not teach the following which is described by Hawkins:  wherein the filter has a cylindrical shape (see Fig. 6, filter element [40] may be said to be cylindrical in shape).
Before the effective filing date of the claimed invention it would have been an obvious matter of design choice to make the filter of Suzuki a cylindrical shape as suggested by Hawkins or of whatever form or shape was desired or expedient to provide a filter with greater filtering surface area for improved effectiveness. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
As per claim 11, Suzuki as modified by Martins teach all the limitations as described in the above rejection to claim 1, however they do not teach the following which is described by Hawkins: wherein the filter has a frusto-conical shape (see Fig. 6, frustoconical portion [44] of filter [40], see also col. 4, lines [47-67]).
Before the effective filing date of the claimed invention it would have been an obvious matter of design choice to make the filter of Suzuki in a frusto-conical shape as .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show air pumps/vacuums/patient supports with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/4/2021